Filed:   October 8, 2009

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 08-1247
                          (2:04-cv-22005-CWH-GCK)


QUINTON BROWN; JASON GUY; RAMON ROANE; ALVIN SIMMONS;
SHELDON    SINGLETARY; GERALD WHITE;  JACOB  RAVENELL,
individually and on behalf of the class they seek to
represent,

                 Plaintiffs - Appellants,

           v.

NUCOR CORPORATION; NUCOR STEEL BERKELEY,

                 Defendants - Appellees.




                                    O R D E R


           The court amends its opinion filed August 7, 2009, as

follows:

           On page 19, Section IV., lines 7 through 10, the third

sentence   of   text    and   the   case   citation   sentence   immediately

following are deleted; footnote 11 on page 19 is also deleted.



                                            For the Court – By Direction

                                                /s/ Patricia S. Connor
                                                          Clerk
                        PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


QUINTON BROWN; JASON GUY;               
RAMON ROANE; ALVIN SIMMONS;
SHELDON SINGLETARY; GERALD
WHITE; JACOB RAVENELL,
individually and on behalf of the

                                        
class they seek to represent,
                                             No. 08-1247
               Plaintiffs-Appellants,
                 v.
NUCOR CORPORATION; NUCOR STEEL
BERKELEY,
              Defendants-Appellees.
                                        
        Appeal from the United States District Court
      for the District of South Carolina, at Charleston.
          C. Weston Houck, Senior District Judge.
                (2:04-cv-22005-CWH-GCK)

                  Argued: January 27, 2009

                  Decided: August 7, 2009

Before MICHAEL, GREGORY, and AGEE, Circuit Judges.



Vacated and remanded with instructions by published opin-
ion. Judge Gregory wrote the opinion, in which Judge
Michael joined. Judge Agee wrote a separate opinion concur-
ring in part and dissenting in part.
2                   BROWN v. NUCOR CORP.
                         COUNSEL

ARGUED: Robert L. Wiggins, Jr., WIGGINS, CHILDS,
QUINN & PANTAZIS, P.C., Birmingham, Alabama, for
Appellants. Earle Duncan Getchell, Jr., MCGUIREWOODS,
L.L.P., Richmond, Virginia, for Appellees. ON BRIEF:
Armand Derfner, D. Peters Wilborn, Jr., DERFNER, ALT-
MAN & WILBORN, Charleston, South Carolina; Ann K.
Wiggins, Susan Donahue, WIGGINS, CHILDS, QUINN &
PANTAZIS, P.C., Birmingham, Alabama, for Appellants.
Cary A. Farris, Marc Patton, ALANIZ & SCHRAEDER,
L.L.P., Houston, Texas; Erin M. Sine, MCGUIREWOODS,
L.L.P., Richmond, Virginia; John S. Wilkerson, III, Nosizi
Ralephata, TURNER, PADGET, GRAHAM & LANEY,
P.A., Charleston, South Carolina, for Appellees.


                         OPINION

GREGORY, Circuit Judge:

   This case involves allegations of racial discrimination at a
steel manufacturing plant in Huger, South Carolina, owned by
Nucor Corporation and Nucor Steel Berkeley (collectively,
"Nucor"). We find that the district court abused its discretion
and erred as a matter of law in denying class certification to
the plaintiffs-appellants. We therefore vacate the order and
remand the case to the district court for certification.

                              I.

   The allegations that the appellants present in support of
their racial discrimination and hostile work environment
claims speak for themselves: white supervisors and employ-
ees frequently referred to black employees as "nigger," "bolo-
gna lips," "yard ape," and "porch monkey." White employees
frequently referred to the black employees as "DAN," which
                    BROWN v. NUCOR CORP.                    3
stood for "dumb ass nigger." These racial epithets were broad-
cast over the plant-wide radio system, along with "Dixie" and
"High Cotton." Monkey noises were also broadcast over the
radio system in response to the communications of black
employees. The display of the Confederate flag was pervasive
throughout the plant, and items containing Nucor’s logo
alongside the Confederate flag were sold in the plant’s gift
shop. Additionally, several e-mails that depicted black people
in racially offensive ways, such as by showing them with
nooses around their necks, were circulated by various
employees. Once, an employee held up a noose and told a
black co-worker that it was for him.

   The plant is organized into six production departments:
beam mill, hot mill, cold mill, melting, maintenance, and
shipping. When a job opening at the plant becomes available,
the position is advertised over a plant-wide posting and bid-
ding system controlled by the central personnel department.
Employees are allowed to bid on positions in any department.
Although, by policy, the plant’s general manager approves all
promotions and handles discrimination and harassment inves-
tigations, the record suggests that each department manager
has unbridled discretion to make promotions within his
department utilizing whatever objective or subjective factors
he wishes. There were no black supervisors until after the
institution of the Equal Employment Opportunity Commis-
sion charges that preceded this litigation. Indeed, a white
supervisor testified that his department manager—who wore
a Confederate flag emblem on his hardhat—told him that he
would never promote a black employee to supervisor. (J.A.
1066, 1885-86.)

   The present litigation arose on August 25, 2004, when
seven black employees at the plant, along with employee-
plaintiffs at plants owned by Nucor in other states, brought
suit under 42 U.S.C. § 1981 (2000) and Title VII of the Civil
Rights Act of 1964 in the U.S. District Court for the Western
District of Arkansas on behalf of themselves and approxi-
4                     BROWN v. NUCOR CORP.
mately one-hundred other past and present black employees
at the plant. At the time the litigation commenced, there were
611 employees working at Nucor’s South Carolina plant, of
whom seventy-one were black. The Western District of
Arkansas severed the case and transferred the claims brought
by the seven plaintiffs in South Carolina to the District of
South Carolina. The appellants seek a permanent injunction,
back pay, compensatory and punitive damages, and attorney’s
fees.

   On May 7, 2007, the appellants filed a motion for class cer-
tification alleging:

     (1) A pattern or practice of disparate treatment
     against African-American employees with respect to
     promotion opportunities at the plant; (2) Nucor’s
     promotion procedure, which allows white managers
     and supervisors to use subjective criteria to promote
     employees, has a disparate impact on African-
     American employees who apply for promotions, and
     (3) Nucor requires African-American employees to
     work in a plant-wide hostile work environment.

(J.A. 8980.) The district court denied class certification, and
the would-be class plaintiffs now appeal.

                                 II.

   We review the district court’s certification decision for
abuse of discretion. Doe v. Chao, 306 F.3d 170, 183 (4th Cir.
2002), aff’d on other grounds, 540 U.S. 614 (2004). "[A] Title
VII class action, like any other class action, may only be certi-
fied if the trial court is satisfied, after a rigorous analysis, that
the prerequisites of Rule 23(a) have been satisfied." Gen. Tel.
Co. of the Sw. v. Falcon, 457 U.S. 147, 161 (1982).

                                III.

   Rule 23(a) of the Federal Rules of Civil Procedure provides
the following:
                    BROWN v. NUCOR CORP.                       5
    One or more members of a class may sue or be sued
    as representative parties on behalf of all members
    only if:

    (1) the class is so numerous that joinder of all mem-
    bers is impracticable,

    (2) there are questions of law or fact common to the
    class,

    (3) the claims or defenses of the representative par-
    ties are typical of the claims or defenses of the class,
    and

    (4) the representative parties will fairly and ade-
    quately protect the interests of the class.

In our review of these factors, we bear in mind that

    the final three requirements of Rule 23(a) "tend to
    merge," with commonality and typicality "serving as
    guideposts for determining whether . . . maintenance
    of a class action is economical and whether the
    named plaintiff’s claim and the class claims are so
    interrelated that the interests of the class members
    will be fairly and adequately protected in their
    absence."

Broussard v. Meineke Discount Muffler Shops, 155 F.3d 331,
337 (4th Cir. 1998) (quoting Falcon, 457 U.S. at 157 n.13)
(alteration in original). Indeed, "[c]ertification is only con-
cerned with the commonality (not the apparent merit) of the
claims and the existence of a sufficiently numerous group of
persons who may assert those claims." Lilly v. Harris-Teeter
Supermarket, 720 F.2d 326, 332-33 (4th Cir. 1983).

  The district court below considered each of the Rule 23(a)
requirements in turn, and we shall do the same.
6                    BROWN v. NUCOR CORP.
                                A.

   First, regarding numerosity, the district court found that the
appellants satisfied the requirement because there were
ninety-four black employees who worked at the plant from
2001 through 2004. Nucor argued that because only nineteen
of these employees bid on positions from 2001 to 2006, the
numerosity requirement had not been met. However, the dis-
trict court held that the other black employees should be
counted in the class because "potential applicants are eligible
to prove that they would have applied for a promotion but for
the discriminatory practice." (J.A. 8994.) Appellees do not
challenge this finding, and we therefore presume it to be cor-
rect.

                                B.

   Second, on commonality, the district court ruled against the
appellants. The court reasoned that subjectivity in decision-
making alone was insufficient to establish a disparate impact
claim, discredited the statistical evidence presented in support
of the disparate impact claim, and rejected the hostile work
environment claim. We find that the district court improperly
discounted the appellants’ direct evidence, which, alone, was
sufficient to establish commonality. Moreover, the district
court improperly excluded the appellants’ alternative bench-
mark for missing employment data and therefore erred in
finding their statistical calculations to be insufficient to estab-
lish commonality. Finally, the district court erred in finding
an insufficient basis for commonality on the hostile work
environment claim.

                                1.

    This Court has noted before that allegations of "a practice
of disparate treatment in the exercise of unbridled discretion
. . . rais[es] questions of law and fact common to all [subject]
black employees." Lilly, 720 F.2d at 333. The Fifth Circuit
                     BROWN v. NUCOR CORP.                      7
reasoned similarly in Shipes v. Trinity Industries, 987 F.2d
311, 316 (5th Cir. 1993):

    The threshold requirements of commonality and typ-
    icality are not high; Rule 23(a) requires only that res-
    olution of the common questions affect all or a
    substantial number of the class members. Allega-
    tions of similar discriminatory employment prac-
    tices, such as the use of entirely subjective personnel
    processes that operate to discriminate, satisfy the
    commonality and typicality requirements of Rule
    23(a).

(internal citation omitted). In Lilly, we further concluded that
statistical evidence is unnecessary to establish commonality:

    [P]laintiffs need not, at the time of the motion for
    class certification, demonstrate by statistical evi-
    dence that blacks have been terminated [or pro-
    moted] at a higher rate than have whites, or any
    other differential. Certification is only concerned
    with the commonality (not the apparent merit) of the
    claims and the existence of a sufficiently numerous
    group of persons who may assert those claims . . . .

Lilly, 702 F.2d at 332-33.

   The district court determined that the appellants’ statistics
were insufficient to establish commonality. Yet, the appel-
lants have certainly presented compelling direct evidence of
discrimination, such as denials of promotions when more
junior white employees were granted promotions (J.A. 1004,
1017), denial of the ability to cross-train during regular shifts
like their white counterparts (J.A. 1000, 1023), and a state-
ment by a white supervisor that he would never promote a
black employee (J.A. 1885-86). This evidence alone estab-
lishes common claims of discrimination worthy of class certi-
fication. See Stastny v. S. Bell Tel. & Tel. Co., 628 F.2d 267,
8                        BROWN v. NUCOR CORP.
278 (4th Cir. 1980) (noting that class certification for a
pattern-or-practice claim might be based on inferential, statis-
tical, or direct evidence of discrimination). That the appellants
also presented statistical data only strengthens their case.

   The appellants have presented five statistical calculations in
support of their discrimination claims,1 but we need focus on
only one. In order to demonstrate a disparity in job promo-
tions, the appellants compared the estimated percentage of
blacks who sought promotions between December 1999 and
December 2003 with the estimated percentage of blacks who
received promotions during that period. The former figure
was 19.24%, and the latter figure was 7.94%. However, the
appellants could not rely entirely on actual applicant data in
making this calculation because Nucor has destroyed such
data for promotion periods prior to 2001.2 Instead, in an effort
to establish an alternative benchmark, the appellants, using
change-of-status forms, identified twenty-seven positions
   1
     First, the appellants presented a calculation of the disparity in utiliza-
tion rates at Nucor by comparing the average percentage of blacks in skill
positions at the plant from 2000 to 2004 with the percentage of blacks in
the surrounding population in 2000 who were qualified for the skill posi-
tions at the plant. In the surrounding area, blacks made up 38.2% of the
population qualified to hold skilled positions. However, only 13.42% of
the employees at the plant from 2000 through 2004 were black. The sec-
ond calculation was the same as the first, except the appellants extended
the time period to 2006 to demonstrate that the disparity continued.
   To demonstrate a disparity in the number of job applications by black
applicants, the third calculation compared the percentage of qualified
blacks in the surrounding population in 2000 with the percentage of blacks
who bid on plant promotions between 2001 and December 2003. The for-
mer percentage was 38.2, and the latter was 16. The fourth calculation is
discussed infra. Finally, the fifth calculation compared the percentage of
qualified blacks in the surrounding community in 2000 with the estimated
percentage of blacks who received promotions from December 1999 to
December 2003. The former figure was 38.2%, and the latter figure was
7.9%.
   2
     We make no judgment regarding the propriety of Nucor’s destruction
of the data.
                        BROWN v. NUCOR CORP.                               9
filled during the 1999-2000 time period and extrapolated from
that data using the assumption that the racial composition of
the bidding pool for those jobs was the same as the weighted
average of the racial composition of the bidding pools for the
subsequent, post-2000 period.

   Nucor provided selected promotions data for 2001 through
2006, and it argues that this data should have been used
instead of the extrapolated 1999-2000 data because the appel-
lants gathered the extrapolated data from the change of status
forms, which do not indicate whether a position was open for
bidding. The district court decided to exclude the appellants’
pre-2001 data and Nucor’s post-2003 data and rely solely on
the data that Nucor provided for January 2001 through
December 2003.3 Although the appellants argued that the 80%
rule was the proper standard by which to evaluate their statis-
tical evidence,4 the district court determined that standard
deviation analysis was the proper method by which to do so.5
  3
     Nucor complains that the appellants themselves have created an unduly
restricted data set by excluding the promotions that occurred after the fil-
ing of their suit in 2004. However, post-lawsuit promotions would not
enhance the accuracy of the data on Nucor’s promotion practices. Indeed,
such promotions would likely detract from their accuracy, since it is no
secret that the institution of litigation often prompts companies to change
their practices. These post-suit changes have only minimal weight with
regard to the merits of the plaintiffs’ claims. See Holsey v. Armour & Co.,
743 F.2d 199, 214 n.5 (4th Cir. 1984) ("We find no error in the fact that
the district court minimized the significance of evidence of Armour’s post-
complaint hiring and promotion of black employees."). The district court
found in the appellants’ favor on this issue, which is why it did not utilize
Nucor’s post-2003 data, and we find no abuse of discretion in its doing so.
   4
     The 80%, or four-fifths, rule "is an administrative rule of thumb used
by agencies concerned with Title VII cases. It offers a definition of what
is a serious difference in the passing rates for protected classes. If the
selection rate for a protected class is less than 80% of the selection rate
for the group selected at the highest rate, that constitutes adverse impact."
Chisholm v. U.S. Postal Serv., 665 F.2d 482, 495 n.22 (4th Cir. 1981).
   5
     Standard deviation analysis considers the differences between expected
and observed values—in this case, for example, the number of blacks pro-
10                      BROWN v. NUCOR CORP.
In its subsequent assessment of the statistics, the district court
found that the appellants had not proven a statistically signifi-
cant disparity, and it therefore ruled against them on the com-
monality prong of their claims. The appellants argue that the
district court’s decisions were improper and negatively
affected their statistics.

   In another Title VII suit involving destroyed data, United
States v. County of Fairfax, 629 F.2d 932 (4th Cir. 1980),
Fairfax County destroyed its job applications for the 1974-77
period. "As a consequence, the government extrapolated the
figures for 1974-77 from the 1978 applicant pool by assuming
that the applicant pool for 1974-77 contained the same pro-
portions of blacks and women as did the 1978 applicant pool."
Id. at 940. The Court approved the use of this alternative
benchmark and concluded that it was "the most salient proof
of the County’s labor market." Id.6 In this case, since Nucor

moted versus the number of blacks one would expect to be promoted
based on their percentage in the relevant population (e.g., job applicants
or the plant workforce). Standard deviation analysis is often viewed as
superior to the 80% rule because it takes into account the natural fluctua-
tions from the expected value that come with any random sample. In other
words, for any given sample of black applicant data, an observed disparity
might be the result of chance. The smaller the standard deviation, the more
closely the data points are clustered around the mean (expected value), and
the more likely the data points are the result of chance. "For example, if
a coin were tossed ten times . . . and came up heads four times, no one
would think the coin was biased (0.632 standard deviations), but if this
same ratio occurred for a total of 10,000 tosses, of which 4,000 were
heads, the result could not be attributed to chance (20 standard devia-
tions)." Lilly, 720 F.2d at 336 n.17.
   6
     The dissent does not argue with the underlying reasoning of County of
Fairfax: when an employer destroys relevant employment data, the plain-
tiffs may utilize alternative benchmarks to make up for this lost data. Cer-
tainly, the benchmarks will not be as good as the destroyed data
themselves—that would be next to impossible to achieve. Nevertheless,
the plaintiffs should not be penalized by the destruction (however inno-
cent) of such data. Any factual differences between the cases do not over-
come this underlying reasoning:
                         BROWN v. NUCOR CORP.                              11
destroyed the pre-2001 job promotions data, the appellants
likewise were free to attempt to utilize an alternative bench-
mark in order to form their calculations, and the district court
abused its discretion in ruling that only the data that Nucor
provided could be used.7 The appellants should not be penal-
ized because Nucor destroyed the actual pre-2001 job promo-
tions data.8

   The question before the district court was not whether the
appellants have definitively proven disparate treatment and a
disparate impact; rather, the question was whether the basis of
appellants’ discrimination claims was sufficient to support
class certification. See Lilly, 720 F.2d at 332. In excluding the

   First, the fact that there is only one year of missing data in this case is
inapposite—the point is that a year of relevant data has been destroyed,
and that destruction should not be used to weaken the appellants’ case.
Likewise, the absence of a statutory duty upon Nucor to maintain any data
does not imply a judicial bar from allowing the appellants to approximate
the destroyed data in making their claim. Finally, we certainly do not
agree with the dissent’s insinuation that, because this case involves pro-
motions and not hiring, the appellants are less entitled to data (and approx-
imations thereof) to support their claims. The dissent is correct, and should
itself remember, that we are not reviewing the merits of this case, and the
district court was simply incorrect to exclude all evidence of the 1999-
2000 promotions.
   7
     The district court made the following determination in excluding the
appellants’ pre-2001 data: "Nucor provided the plaintiffs with records of
promotions occurring in the plant from January 2001 to December 2003.
Statistics based on actual data is [sic] more probative than statistics based
on assumptions. Consequently, the Court relies on statistics resulting from
an analysis of this data." (J.A. 8985.)
   8
     In response to appellants’ argument that the district court should have
compelled Nucor to provide more data during discovery, Nucor argues
that the appellants cannot appeal a discovery order under FRCP 23(f). We
agree with the Eleventh Circuit that "jurisdiction granted by Rule 23(f)
does not extend to [a] separate [discovery] order." DeLeon-Granados v.
Eller & Sons Trees, Inc., 497 F.3d 1214, 1218 n.1 (11th Cir. 2007). We
therefore express no opinion at this time regarding the district court’s deci-
sion not to compel Nucor to produce additional data.
12                      BROWN v. NUCOR CORP.
appellants’ data, the district court ruled, "These assumptions
[regarding the 1999-2000 data] may be reasonable and the
statistics based thereon may be relevant to prove discrimina-
tion at the plant. However, the necessity of the assumptions
diminishes their probative value." (J.A. 8985.) Yet, evidence
need not be conclusive to be probative, and even evidence
that is of relatively weak probative value may be useful in
meeting the commonality requirement.

   With the 1999-2000 data included, the record indicates that
the appellants’ statistics would be significant at greater than
two standard deviations.9 The appellants have therefore pre-
sented valid statistical evidence that independently indicates
a disparate impact and disparate treatment in job promotions
at Nucor, and we reiterate that an in-depth assessment of the
merits of appellants’ claims at this stage would be improper.
See Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 177 (1974);
Thorn v. Jefferson-Pilot Life Ins. Co., 445 F.3d 311, 319 (4th
Cir. 2006). We therefore find that the appellants’ calculations
  9
    The Supreme Court has indicated that anything greater than two or
three standard deviations in racial discrimination cases is suspicious.
Hazelwood School Dist. v. United States, 433 U.S. 299, 308 n.14 (1977);
Castaneda v. Partida, 430 U.S. 482, 496 n.17 (1977). We will presume
that two standard deviations is the proper threshold for this case, but we
reserve the unanswered question of whether this rule should be limited to
large sample sizes. With the 1999-2000 data excluded, the appellants’ pro-
motion data demonstrated a disparity resulting in only 1.48 standard devi-
ations—below the Supreme Court’s threshold. With the data included,
however, the appellants indicate that their calculations yielded 2.54 stan-
dard deviations.
   For our purposes, a threshold of two standard deviations corresponds
roughly to a 95% confidence level or a .05 level of significance, i.e., there
is only a 5% probability that the result is due to chance. Three standard
deviations would equate to a 99.7% confidence level. See generally Bruce
J. Chalmer, Understanding Statistics 97-98 (1987); Wikipedia, Standard
deviation, http://en.wikipedia.org/wiki/Standard_deviation (last visited
June 19, 2009).
                         BROWN v. NUCOR CORP.                              13
based on their alternative benchmark were adequate to estab-
lish commonality.10

   In summary, because the appellants’ direct evidence alone
was sufficient to demonstrate common claims of disparate
treatment and disparate impact, their statistical data did not
need to meet a two-standard-deviation threshold, and the dis-
trict court erred as a matter of law in requiring them to do so.
Yet, we further find that the district court abused its discretion
when it excluded the appellants’ alternative calculations of the
destroyed pre-2001 promotions data. With this data included,
the appellants’ statistics were independently sufficient to meet
the Rule 23 commonality requirement. We therefore conclude
that the appellants satisfied the commonality requirement for
their discrimination claims, and the district court should have
found in the appellants’ favor on this portion of their motion.
See Caridad v. Metro-North Commuter R.R., 191 F.3d 283,
293 (2d Cir. 1999) ("More detailed statistics might be
required to sustain the Plaintiffs’ burden of persuasion, but
[these statistics], in conjunction with the anecdotal evidence,
satisf[y] the Class Plaintiffs’ burden of demonstrating com-
monality for purposes of class certification." (internal citation
omitted)).

                                     2.

   The district court also discounted the sixteen affidavits that
   10
      The dissent takes issue with our crediting the appellants’ statistics.
However, we emphasize that at this stage, we are dealing only with
whether the appellants have presented sufficient statistical information to
establish commonality. We must walk a fine line between a facial class
certification assessment and an assessment on the merits, and the dissent
has stepped to the other side. The dissent’s critiques might very well dis-
credit the appellants’ statistics later, upon a full review of the merits, but
the information that the appellants have presented is enough to allow them
to get to that point. Our crediting the statistics certainly does not portend
the opening of any class certification floodgates. There are many require-
ments for class certification, and our decision today respects that fact.
14                   BROWN v. NUCOR CORP.
the appellants presented in support of their pattern-or-practice
and hostile-work-environment claims because only two of the
affiants were in departments other than the beam mill depart-
ment. The district court found that this concentration pre-
cluded the establishment of a pattern or practice of
discrimination. It reached a similar conclusion on the appel-
lants’ hostile work environment claim: "The plant’s produc-
tion departments can be classified as separate ‘environments.’
A class members [sic] claim of a hostile work environment in
the hot mill will vary significantly from a class member’s
claim of a hostile work environment in the beam mill." (J.A.
8989.)

   The appellants challenge the district court’s ruling by argu-
ing that the court’s "separate environments" analysis was
flawed. The district court noted that "[t]he plaintiffs have
presented plant-wide racist acts potentially experienced by
every African-American employee working at the plant when
the acts occurred. These acts include: (1) racist e-mails, (2)
display of the confederate flag, and (3) racist remarks over the
plant radio." (J.A. 8988-89.) Yet, it then proceeded to classify
the departments as unique environments.

    The Supreme Court has held, "When the workplace is per-
meated with ‘discriminatory intimidation, ridicule, and
insult,’ that is ‘sufficiently severe or pervasive to alter the
conditions of the victim’s employment and create an abusive
working environment,’ Title VII is violated." Harris v. Fork-
lift Sys., Inc., 510 U.S. 17, 21 (1993) (quoting Meritor Sav.
Bank, FSB v. Vinson, 477 U.S. 57, 65, 67 (1986)). This is
essentially what the appellants argue: despite the formal clas-
sification of the plant into six production departments, the rac-
ist acts had plant-wide repercussions and affected all black
employees. A hostile environment determination can be made
"only by looking at all the circumstances." Harris, 510 U.S.
at 23. Such circumstances include "the frequency of the dis-
criminatory conduct; its severity; whether it is physically
threatening or humiliating, or a mere offensive utterance; and
                    BROWN v. NUCOR CORP.                     15
whether it unreasonably interferes with an employee’s work
performance." Id.; accord Nat’l R.R. Passenger Corp. v. Mor-
gan, 536 U.S. 101, 116 (2002). The allegations made in the
affidavits that the district court discredited should have fac-
tored into the totality-of-the-circumstances assessment of the
plant as a whole.

  In Hill v. Western Electric Co., 596 F.2d 99, 102 (4th Cir.
1979), the Court held:

    A person who has been injured by unlawful, discrim-
    inatory promotion practices in one department of a
    single facility may represent others who have been
    injured by the same discriminatory promotion prac-
    tices in other departments of the same facility. In
    such a case, the representatives of the class all have
    the same interests in being free from job discrimina-
    tion, and they have suffered injury in precisely the
    same way in the denial of promotion.

In Hill, the Court determined that employees in one depart-
ment could not be included in the class because they did all
of their work off-site. Id. That is not the case here.

   The appellees argue that Nucor’s management provided
"clear evidence" of "the decentralized nature of Nucor’s prac-
tices." (Appellees’ Br. 18.) However, the "clear evidence"
they cite is itself contradictory on this matter. While the man-
ager of the beam mill indicated that his department is "sepa-
rate from the buildings and areas of other Nucor Steel
Berkeley departments" (J.A. 7885), the melt shop manager
and supervisor noted that their building "is attached to Beam
Mill and Hot Mill" (J.A. 7896, 7917). Moreover, "Nucor
Berkeley employees share a locker room with caster, caster
maintenance, hot mill, melt shop maintenance, hot mill main-
tenance, as well as environmental." (J.A. 7896, 7917.) And as
noted previously, racial slurs, monkey noises, and other offen-
sive statements were broadcast over the plant-wide radio.
16                   BROWN v. NUCOR CORP.
Thus, there is scant, if any, evidence that each of the depart-
ments is so autonomous as to justify classifying them as sepa-
rate environments.

   In light of the foregoing cases and facts, it was an abuse of
discretion for the district court to find that the employees at
the plant were separated into different environments. All of
the employees worked at a single facility, in departments that
were, at minimum, connected to each other, and employees
shared several common areas. There is therefore sufficient
evidence to indicate that all of the black employees were
affected by the comments and actions of the white employees
and supervisors in other departments. Thus, the affidavits of
employees in one department are admissible to prove a plant-
wide hostile environment that affected employees in other
departments, and the plaintiffs have satisfied the commonality
requirement for their hostile work environment claim. See
Holsey, 743 F.2d at 216-17.

                               C.

   The district court determined that in order for the appellants
to prove typicality for their disparate treatment claim, they
would have to satisfy the framework set forth in McDonnell
Douglas, 411 U.S. 792. However, because the court found
that the plaintiffs had not demonstrated a pattern or practice
of discrimination, it held that the attempts by the individual
plaintiffs to demonstrate disparate treatment would not be typ-
ical of the attempts of the other class members to do so.
Moreover, the district court found that because the plaintiffs
had not demonstrated a disparity in black promotion rates,
their disparate impact claims also would not be typical of the
class. Finally, the district court found that the named plain-
tiffs’ hostile work environment claims were not typical of the
claims of class members outside of the beam mill.

   As noted previously, the district court abused its discretion
in its rulings on the appellants’ disparate treatment, disparate
                    BROWN v. NUCOR CORP.                     17
impact, and hostile work environment claims; therefore, it
was also an abuse of discretion for the district court to base
its typicality conclusion on these rulings. Moreover, as we
noted supra, commonality and typicality "tend to merge,"
Broussard, 155 F.3d at 337, and the appellants have presented
sufficient evidence to satisfy the threshold typicality require-
ment of Rule 23(a).

                              D.

   Finally, regarding adequacy, the district court found the
plaintiffs not to be adequate representatives for the disparate
treatment and disparate impact claims. However, the court
could "discern no conflicts of interest among the plaintiffs and
class members regarding hostile work environment claims."
(J.A. 8993.) Given the above conclusions that we have
reached regarding the appellants’ disparate treatment and dis-
parate impact claims, we also find that the district court’s
assessment of the adequacy factor with regard to these claims
was an abuse of discretion.

   To the extent that the district court was correct that the
putative class representatives have a conflict with the class in
terms of competition for promotions, this conflict should not
defeat class certification. Indeed, if this were true, how might
a class action challenging promotion practices ever be
brought—unless the EEOC deems fit to do so—when the
plaintiffs seek instatement into previously denied positions?
The appellees point to General Telephone Co. of the North-
west v. EEOC, 446 U.S. 318 (1980), but that case is to no
avail. There, the Supreme Court simply "note[d]" as an "ex-
ample" that "[i]n employment discrimination litigation, con-
flicts might arise, for example, between employees and
applicants who were denied employment and who will, if
granted relief, compete with employees for fringe benefits or
seniority. Under Rule 23, the same plaintiff could not repre-
sent these classes." Id. at 331. Setting aside the question of
whether this language was meant to be controlling, it plainly
18                  BROWN v. NUCOR CORP.
does not apply to this case, which deals with promotions and
not the competition for "fringe benefits or seniority" posed by
new hires.

   The district court can address plaintiffs’ claims for injunc-
tive or other relief after liability and other common issues are
determined. See Fed. R. Civ. P. 23(c)(5); Int’l Bhd. of Team-
sters v. United States, 431 U.S. 324, 361-62 (1977) ("[A]s is
typical of Title VII pattern-or-practice suits, the question of
individual relief does not arise until it has been proved that
the employer has followed an employment policy of unlawful
discrimination. The force of that proof does not dissipate at
the remedial stage of the trial."); Hill, 672 F.2d at 387
("Bifurcation of Title VII class action proceedings for hear-
ings on liability and damages is now commonplace . . . ."). If,
at the second stage of the proceeding, conflicts need to be
resolved with regard to promotions, the district court can do
so then. See Gunnells v. Healthplan Servs., Inc., 348 F.3d
417, 429 (4th Cir. 2003) ("[T]he need for individualized proof
of damages alone will not defeat class certification."); Pett-
way v. Am. Cast Iron Pipe Co., 576 F.2d 1157, 1178 (5th Cir.
1978). Of course, certification is conditional, and should the
conflicts prove intractable at the second stage, the district
court may simply decertify the class. See In re Sch. Asbestos
Litig., 789 F.2d 996, 1011 (3d Cir. 1986). But at this stage of
the proceedings, we find that the appellants are adequate rep-
resentatives for the disparate impact and treatment claims of
the putative class.

   As noted previously, the district court found the appellants
to be adequate representatives for the hostile work environ-
ment claim. The appellees do not dispute this finding, and we
find no abuse of discretion in the district court’s so conclud-
ing.
                       BROWN v. NUCOR CORP.                            19
                                   IV.

   Our review of the district court’s assessment of the Rule 23(a)
factors leads us to conclude that the court abused its discretion in
denying class certification. Given our consideration above, we find
that the class certification requirements of Rule 23(a) have been
satisfied with regard to the appellants’ disparate impact, disparate
treatment, and hostile work environment claims. We therefore
vacate the district court’s denial of the appellants’ motion for class
certification, and we remand the case to the district court with
instructions to certify the appellants’ class action and to engage in
further proceedings consistent with this opinion.

       VACATED AND REMANDED WITH INSTRUCTIONS

AGEE, Circuit Judge, concurring in part and dissenting in
part:
                          I.

   I concur in the majority opinion as to Section III(A) (the dis-
trict court’s determination on the numerosity factor), that portion
of Section III(B)(2) reversing the district court’s judgment as to
the hostile work environment claim concerning the commonality
factor,1 that portion of Section III(C) as to the
   1To the extent the district court’s judgment was based upon a determin-
ation with regard to Sections III(B)(2) and (C) that the appellants’ hostile
20                       BROWN v. NUCOR CORP.
typicality factor for the hostile work environment claim only,
and Section III(D) reversing the district court’s judgment as
to the adequacy of representation.2 However, because I
believe the majority opinion fails to adhere to the standard of
review and usurps the role of the district court, I respectfully
dissent as to sections III(B)(1), (2), and III(C) regarding the
commonality and typicality factors for the disparate treatment
and disparate impact claims. For the following reasons, I
would affirm the district court’s judgment not to grant class
certification as to those claims.

                                      II.

   "We review the district court’s certification decision for
abuse of discretion." Gregory v. Finova Capital Corp., 442
F.3d 188, 190 (4th Cir. 2006) (citing McClain v. S. C. Nat.
Bank, 105 F.3d 898, 902 (4th Cir. 1997)). It is the party seek-
ing class certification who bears the burden of proving the
requirements of Rule 23. Lienhart v. Dryvit Sys., Inc., 255
F.3d 138, 146 (4th Cir. 2001); Int’l Woodworkers of Am. v.
Chesapeake Bay Plywood Corp., 659 F.2d 1259, 1267 (4th
Cir. 1981). "A court has broad discretion in deciding whether
to allow the maintenance of a class action." Roman v. ESB,
Inc., 550 F.2d 1343, 1348 (4th Cir. 1976).

work environment claim did not have common questions of law or fact or
was not typical of the class because the evidence showed separate, uncon-
nected work environments, that determination is not supported by the
record. While Nucor’s evidence shows its operation of the plant depart-
ments was distinct and separated among the departments, that evidence is
not probative as to the effects of the alleged acts on the employees’ work-
ing environment across the whole facility. However, should Nucor adduce
relevant evidence on the merits showing distinct and unconnected work
environments as affects the appellants and other employees, the district
court may take such further action as Rule 23(c)(1)(C) permits.
   2
     I also concur in the holdings represented by footnote 4, that the district
court did not abuse its discretion in excluding post-2003 promotion data,
and footnote 8, that Rule 23(f) did not permit interlocutory appeal of the
discovery order.
                    BROWN v. NUCOR CORP.                       21
       A district court has abused its discretion if its
    decision "is guided by erroneous legal principles" or
    "rests upon a clearly erroneous factual finding."
    Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261
    (4th Cir. 1999). We do not ask whether we would
    have come to the same conclusion as the district
    court if we were examining the matter de novo. Fell-
    heimer, Eichen & Braverman, P.C. v. Charter
    Techs., 57 F.3d 1215, 1223 (3d Cir. 1995). Rather,
    after reviewing the record and the reasons the district
    court offered for its decision, we reverse for abuse of
    discretion if we form "a definite and firm conviction
    that the court below committed a clear error of judg-
    ment in the conclusion it reached upon a weighing of
    the relevant factors." Westberry, 178 F.3d at 261.

Morris v. Wachovia Sec., Inc., 448 F.3d 268, 277 (4th Cir.
2006); see also Thorn v. Jefferson-Pilot Life Ins. Co., 445
F.3d 311, 317 (4th Cir. 2006) ("A district court per se abuses
its discretion when it makes an error of law or clearly errs in
its factual findings.").

   In the class certification context of Rule 23, our decisions
have specifically acknowledged that there is no abuse of dis-
cretion, as a matter of law, when a reasonable jurist could
have made the decision at issue based on the evidence in the
record.

    [A] great deal of deference must be afforded to a
    District Court’s decision to deny certification of a
    plaintiff class for a class action. Indeed, even if rea-
    sonable persons can disagree as to whether the class
    certification was proper, the District Court’s decision
    certainly does not amount to an abuse of discretion.

Simmons v. Poe, 47 F.3d 1370, 1381-82 (4th Cir. 1995).
"[W]e cannot hold that the district court’s refusal to expand
the class . . . was an abuse of discretion, though reasons
22                   BROWN v. NUCOR CORP.
clearly existed for taking the other course, and taking it surely
would not either have abused discretion." Lewis v. Bloomberg
Mills, Inc., 773 F.2d 561, 564 (4th Cir. 1985).

   On appeal from an order granting or denying certification,
the appellate court does not reweigh the evidence de novo, but
is to accord the district court’s decision "broad discretion."
See Lienhart, 255 F.3d at 146 (Within the framework of Rule
23 "[a] district court has broad discretion in deciding whether
to certify a class." (internal quotations omitted)).

   At its core, the district court determined the appellants
could not meet either the commonality or typicality factors for
certification under Rule 23(a) because they failed to meet
their burden of proof as to the direct or statistical evidence of
discriminatory promotions. The record in this case reflects the
district court’s judgment was neither "guided by erroneous
legal principles" nor grounded "upon a clearly erroneous fac-
tual finding." Thus, when the full context of the appellants’
proffered evidence is examined and the standard of review is
observed, the district court cannot be said to have abused its
discretion in denying certification because a reasonable jurist
could have reached that decision on this record.

   While the majority opinion is correct that a certification
determination is not a judgment on the merits of the underly-
ing claims, neither is it a pleadings-based determination that
can be verified by any evidence, no matter how deficient. Cer-
tainly since the United States Supreme Court’s decision in
General Telephone Co. v. Falcon, 457 U.S. 147 (1982), dis-
trict courts have been required to undertake a "rigorous analy-
sis" not just of the plaintiffs’ claims as pled, but of the
evidence to support those claims in order to make an appro-
priate judgment on Rule 23 certification. 457 U.S. at 161
("[A] Title VII class action, like any other class action, may
only be certified if the trial court is satisfied, after a rigorous
analysis, that the prerequisites of Rule 23(a) have been satis-
fied."). "[S]ometimes it may be necessary for the court to
                    BROWN v. NUCOR CORP.                        23
probe behind the pleadings before coming to rest on the certi-
fication question." Id. at 160.

   In the case at bar, the district court followed its duty and
performed that rigorous analysis, although with a result that
the majority may not have reached if they were sitting as the
trier of fact. This Court has been clear in explaining that an
objection to examining the merits of a class certification
claim, as reflected by the majority opinion’s citation to Eisen
v. Carlisle & Jacquelin, 417 U.S. 156 (1974), supra at 12-13,
was rendered invalid after Falcon. The district court’s role,
and ours, as explained in Gariety v. Grant Thornton, LLP, 368
F.3d 356 (4th Cir. 2004), is telling:

    If it were appropriate for a court simply to accept the
    allegations of a complaint at face value in making
    class action findings, every complaint asserting the
    requirements of Rule 23(a) and (b) would automati-
    cally lead to a certification order, frustrating the dis-
    trict court’s responsibilities for taking a "close look"
    at relevant matters, Amchem, 521 U.S. at 615, 117
    S.Ct. 2231, for conducting a "rigorous analysis" of
    such matters, Falcon, 457 U.S. at 161, and for mak-
    ing "findings" that the requirements of Rule 23 have
    been satisfied, see FED. R. CIV. P. 23(b)(3). More-
    over, if courts could only consider the pleadings,
    then "parties would have wide latitude to inject friv-
    olous issues to bolster or undermine a finding of pre-
    dominance." Robert G. Bone & David S. Evans,
    Class Certification and the Substantive Merits, 51
    Duke L.J. 1251, 1269 (2002).

    When Rule 23(c), which originally required certifi-
    cation orders to be made "as soon as practicable after
    commencement of [the] action," was amended in
    2003 to require the court to determine class certifica-
    tions "at an early practicable time," the Advisory
24                  BROWN v. NUCOR CORP.
     Committee on Civil Rules explained the preexisting
     and longstanding practice that prompted the change:

         Time may be needed to gather information
         necessary to make the certification deci-
         sion. Although an evaluation of the proba-
         ble outcome on the merits is not properly
         part of the certification decision, discovery
         in aid of the certification decision often
         includes information required to identify
         the nature of the issues that actually will be
         presented at trial. In this sense, it is appro-
         priate to conduct controlled discovery into
         the "merits," limited to those aspects rele-
         vant to making the certification decision on
         an informed basis.

     FED. R. CIV. P. 23 advisory committee’s note to 2003
     amendments (emphasis added).

     The Eisen decision, upon which the district court
     relied, does not require a court to accept plaintiffs’
     pleadings when assessing whether a class should be
     certified. In Eisen, the Supreme Court held that the
     district court’s preliminary hearing on the merits of
     the case—concluding that the plaintiff was "more
     than likely" to prevail—was inappropriate for the
     purpose of determining whether a class action could
     be maintained. 417 U.S. at 177-78, 94 S.Ct. 2140.
     Eisen simply restricts a court from expanding the
     Rule 23 certification analysis to include consider-
     ation of whether the proposed class is likely to pre-
     vail ultimately on the merits. See Castano, 84 F.3d
     at 744; 5 Moore’s Federal Practice ¶ 23.84[2][a] (3d
     ed. 2003). As the Supreme Court itself stated in a
     post-Eisen case, "sometimes it may be necessary for
     the [district] court to probe behind the pleadings
     before coming to rest on the certification question."
                    BROWN v. NUCOR CORP.                      25
    Falcon, 457 U.S. at 160; see also Coopers & Lyb-
    rand v. Livesay, 437 U.S. 463, 469, 102 S.Ct. 2364
    (1978) ("[T]he class determination generally
    involves considerations that are enmeshed in the fac-
    tual and legal issues comprising the plaintiff’s cause
    of action" (internal quotation marks omitted)).

    Thus, while an evaluation of the merits to determine
    the strength of plaintiffs’ case is not part of a Rule
    23 analysis, the factors spelled out in Rule 23 must
    be addressed through findings, even if they overlap
    with issues on the merits. Eisen’s prohibition against
    assessing plaintiffs’ likelihood of success on the
    merits as part of a Rule 23 certification does not
    mean that consideration of facts necessary to a Rule
    23 determination is foreclosed merely because they
    are required to be proved as part of the merits. The
    analysis under Rule 23 must focus on the require-
    ments of the rule, and if findings made in connection
    with those requirements overlap findings that will
    have to be made on the merits, such overlap is only
    coincidental.

368 F.3d at 365-66.

  The majority’s citation to Thorn v. Jefferson-Pilot Life Ins.
Co., 445 F.3d 311 (4th Cir. 2006), is also puzzling, as this
post-Gariety decision acknowledged the type of inquiry
undertaken by the district court in the case at bar:

    At the class certification phase, the district court
    must take a "close look" at the facts relevant to the
    certification question and, if necessary, make spe-
    cific findings on the propriety of certification. Gari-
    ety, 368 F.3d at 365 (internal quotations omitted).
    Such findings can be necessary even if the issues
    tend to overlap into the merits of the underlying
    case. Falcon, 457 U.S. at 160.
26                   BROWN v. NUCOR CORP.
Thorn, 445 F.3d at 319.

   Thus, the district court’s examination and evaluation of the
plaintiffs’ evidence to support the class certification claim
was not only appropriate, but required under Falcon and
Gariety. That the majority would have reached a different
conclusion, albeit lacking all the advantages of the district
court’s first-hand knowledge of the case, establishes nothing
because the standard of review goes to what a reasonable
jurist could have found, which may very well lead to differing
views on the same set of facts. See Morris, 448 F.3d at 277
("We do not ask whether we would have come to the same
conclusion as the district court if we were examining the mat-
ter de novo.") (citing Fellheimer, Eichen & Braverman, P.C.
v. Charter Techs., 57 F.3d 1215, 1223 (3rd Cir. 1995)).

   In my view, the majority opinion steps beyond the standard
of review and improperly reweighs the evidence so as to
achieve a certification that was properly within the district
court’s discretion to deny. The majority appears to sanction a
rule of mandated class certification even where a reasonable
jurist could properly find the named plaintiffs’ evidentiary
basis was insufficient. Such a result is not consonant with the
appellate standard of review.

                              III.

   The majority opinion initially rests on the conclusion that
the appellants’ direct evidence alone was sufficient to require
class certification of the claims for disparate treatment and
disparate impact. Supra at 6-7. I agree with the majority opin-
ion that direct evidence could be sufficient, in a proper case,
to support a certification decision without corollary statistical
proof, although that is not a common practice in at least the
disparate impact context. Nonetheless, the majority’s conclu-
sion — that the direct evidence alone was sufficient to merit
certification — seems an odd decisional basis because that
argument was not made by the appellants in the district court.
                     BROWN v. NUCOR CORP.                       27
Neither the appellants’ Statement of Issues, briefs or oral
argument raised, as a point of error, the failure of the district
court to grant certification on the basis of direct evidence
alone.

   The appellants’ argument below was that the direct evi-
dence "bolstered" their main evidentiary claim, which was
their statistical analysis. See, e.g., J.A. 965 ("The plaintiffs
have also bolstered the statistical evidence of a pattern or
practice of subjective bias with both direct and anecdotal evi-
dence of actual racial bias by the promotion decision-makers
. . . .") (emphasis added); J.A. 8473 ("The commonality and
typicality of plaintiffs’ pattern-or-practice claim is further bol-
stered by the subjective nature of the interview and selection
stage of Nucor’s promotion process.") (emphasis added); Br.
of Appellant at 37 ("Plaintiffs did not rely on the mere exis-
tence of a subjective promotion procedure, but presented a
combination of statistical, anecdotal and direct evidence
showing that such procedure was racially discriminatory
throughout the plant."). Nonetheless, as noted below, when
the appellants’ limited direct evidence is examined, a reason-
able jurist could find that evidence failed to meet the appel-
lants’ burden of proof as to either commonality or typicality
for the certification of a class of all African-American plant
employees.

  Similarly, the majority opinion appears to reweigh the evi-
dence in order to sustain the appellants’ statistical model. As
noted below, the district court was within its proper exercise
of discretion to accord the statistical evidence little or no
weight in the class certification decision. A reasonable jurist,
on this record, could find the appellants’ statistical evidence
too speculative and lacking a proper foundation so as to be
without evidentiary value in meeting the appellants’ burden of
proof.

                   A.   The Direct Evidence

  The appellants did not argue to the district court that their
"direct evidence" was alone sufficient to support a finding of
28                   BROWN v. NUCOR CORP.
commonality or typicality for class certification under Rule
23. They presented direct evidence to "bolster" their statistical
evidence, not as standalone proof for Rule 23(a) purposes.
However, the appellants’ choice of methodology is not the
dispositive issue on appeal. What the standard of review
should examine in this case is whether the district court, based
on the direct evidence alone, could have reasonably found that
evidence insufficient to meet the appellants’ burden of proof
on typicality and commonality for the proposed class. That a
reasonable jurist could have also found the same evidence
sufficient for certification is irrelevant to the abuse of discre-
tion standard where the evidence also could support the oppo-
site finding. It appears plain, on this record, that a reasonable
jurist could have found, as the district court did, that the
appellants’ direct evidence (though considered as only supple-
mental evidence) was simply inadequate to meet their burden
of proof.

    Under Rule 23(a)(2) and (3), the appellants were required
to prove there were "questions of law or fact common to the
class" and "claims . . . of the representative parties are typical
. . . of the class." FED. R. CIV. P. 23. The purported class, all
former and current African-American employees of the Nucor
plant during the relevant time period, worked in all the plant’s
departments, which include at least the beam mill, hot mill,
melt shop, cold mill and shipping departments. Thus, the
appellants’ claims must have common questions among the
employees in all these departments and be typical of those
claims. The appellants’ direct evidence, however, could rea-
sonably be determined as failing to meet the burden of proof
for either commonality or typicality for the purported class.

   The statements of the three affiants cited by the majority do
claim race-based denials of promotions, the employment prac-
tice at issue in their disparate treatment and disparate impact
claims. However, all three were employees only in the beam
mill. While some of the appellants’ declarations allege
employment discrimination in other departments as to them as
                     BROWN v. NUCOR CORP.                       29
beam mill employees, they fail to do so as to non-beam mill
employees.

   The district court noted that of all the appellants’ direct evi-
dence, only two non-beam mill employees allege discrimina-
tion in another department. Even the statement alleging bias
of a supervisor was a statement by the department manager in
charge of the beam mill about employees in the beam mill.

    [T]he existence of a valid individual claim does not
    necessarily warrant the conclusion that the individual
    plaintiff may successfully maintain a class action. It
    is equally clear that a class plaintiff’s attempt to
    prove the existence of a companywide policy, or
    even a consistent practice within a given department,
    may fail even though discrimination against one or
    two individuals has been proved.

Cooper v. Fed. Reserve Bank of Richmond, 467 U.S. 867,
877–78 (1984) (characterizing the holding in Falcon); see
also Int’l Bd. of Teamsters v. United States, 431 U.S. 324, 336
(1977) (to prove a pattern or practice violation a plaintiff must
"prove more than the mere occurrence of isolated or ‘acciden-
tal’ or sporadic discriminatory acts" but must "establish by a
preponderance of the evidence that racial discrimination was
the company’s standard operating procedure—the regular
rather than the unusual practice").

  On this record, a reasonable jurist could conclude the
appellants failed to meet their burden of proof to show com-
mon issues and typical claims between themselves, as
employees in the beam mill seeking promotions, and the
workers in all the other departments who sought promotions.
The appellants simply failed to produce that evidence.

  The effect of this failure of proof, for certification pur-
poses, is that the appellants failed to prove commonality or
typicality for the non-beam mill employees they seek to repre-
30                      BROWN v. NUCOR CORP.
sent. In that circumstance, a reasonable jurist, like the learned
district court judge in this case, could find the appellants
failed to show commonality or typicality for certification of
a class consisting of all African-American plant employees.
Accordingly, the district court acted within its discretion to
deny class certification on the basis of the appellants’ direct
evidence.3

                      B.    Statistical Evidence

   Nucor provided the appellants with actual promotion-
related job posting and applicant data from January 2001 to
February 2006.4 According to the appellants’ own expert, sta-
tistical analysis of this data resulted in a standard deviation of
-.84, a result indicating no statistically significant disparity in
the actual versus expected percentage of African-American
employees successfully bidding on jobs. J.A. 5872-73. The
appellants, however, objected to use of the 2001 to 2006 time
period because it included job posting and bidding informa-
tion occurring after suit was filed at the end of 2003.5 The dis-
  3
     If the purported class was only beam mill employees, it may well have
been an abuse of discretion not to certify the promotion claims (ignoring
the numerosity factor). However, that was not the proposed class. The pur-
ported class in this case is all the plant’s African-American employees
and, for the reasons stated, the direct evidence is simply insufficient to
find an abuse of discretion by the district court.
   4
     The appellants’ case is solely concerned with Nucor’s actions on pro-
motions within the South Carolina plant’s internal workforce. Hiring or
termination of employment is not at issue. Moreover, it is uncontested that
promotions at the Nucor plant are only from within the existing workforce
and the promotions at issue in this case are those subject to bid by employ-
ees.
   5
     The district court’s opinion states that suit was originally filed on
August 25, 2004. However, court records indicate that suit was originally
filed against Nucor Steel on a company-wide basis in the Western District
of Arkansas on December 8, 2003. That portion of the suit pertaining to
discrimination claims at the Nucor-Berkeley plant at issue here was trans-
ferred to the District of South Carolina on August 25, 2004. J.A. 9007.
The appellants then filed a Third Amended Complaint on January 28,
2005. J.A. 43.
                         BROWN v. NUCOR CORP.                              31
trict court agreed and held "that the most reliable statistics are
those gathered from [actual] promotion data occurring before
this action was filed", and determined that "post-suit promo-
tion data is entitled to minimal weight." J.A. 8986 n.4.

   With the post-lawsuit data favorable to Nucor excluded
from consideration, the appellants’ experts calculated the
actual versus expected standard deviation based on the actual
job posting and bidding data from 2001 to 2003 as -1.48.6 In
other words, the appellants were unable to produce statisti-
cally significant evidence of race discrimination in promo-
tions based on actual job posting data.7 See Castaneda v.
Partida, 430 U.S. 482, 496 n.17 (1977) (recognizing that dif-
ferences between the expected value and the observed number
greater than two or three standard deviations are significant);
Warren v. Halstead Indus., Inc., 802 F.2d 746, 759 n.17 (4th
Cir. 1986) (recognizing that a standard deviation greater than
two or three excludes "chance" as the cause of under-
representation).

   Since the appellants could not prevail based on the actual
promotions data from 2001 through 2003, they sought to
create additional data that would dilute the actual data analy-
  6
     Our case law makes clear that standard deviation analysis is the proper
method of statistical analysis. See EEOC v. Federal Reserve Bank of Rich-
mond, 698 F.2d 633, 647 (4th Cir. 1983), rev’d on other grounds, sub
nom. Cooper v. Fed. Reserve Bank of Richmond, 467 U.S. 867 (1984)
("[W]e have adopted the rule that the proper method for determining ‘legal
significance’ on the basis of statistical evidence is through the use of the
standard deviation analysis. . . .") (citing Moultrie v. Martin, 690 F.2d
1078 (4th Cir. 1982)). The -1.48 standard deviation resulted from data that
controlled for two factors, the employees’ training and discipline. When
those two factors were not controlled, the standard deviation was calcu-
lated at -1.53, which the appellants’ expert testified was not a statistically
significant difference. J.A. 5857.
   7
     The actual data from 2001 to 2003 came from "the posting notices of
the jobs, the bids that were submitted by the individual employees, the
prevailing bidder, and the personnel files and everybody that bid on those
jobs." J.A. 9024.
32                      BROWN v. NUCOR CORP.
sis and produce the needed -2.00 or greater standard devia-
tion. The appellants contended they could do so by comparing
"the estimated percentage of blacks who sought promotions
between December 1999 and December 2003 with the esti-
mated percentage of blacks who received promotions during
that period." Supra at 8. However, their proposed data substi-
tute (the "2000 data") was only estimated for 2000 because
the bulk of the time period (from 2001 to 2003), reflected
actual job postings for which African-American employees
were known to have applied.8 9 The appellants contended to
the district court that if their version of the promotion statis-
tics for the 2000 through 2003 period (four years) was consid-
ered instead of three years (2001 to 2003), they could show
the required standard deviation to make a prima facie case of
discrimination. It is the appellants’ means of creating the 2000
data that validates the district court’s exercise of discretion in
discounting that analysis because the 2000 data was without
a valid foundation, purely speculative, and thus not entitled to
probative weight. Even the appellants’ own experts agreed the
2000 data suffered from significant infirmities.

  Dr. Edwin Bradley, one of the appellants’ statistical
experts, stated that "[a]ll statistics involve a comparison
between a benchmark of what was expected to occur and what
actually happened." J.A. 404 (emphasis added). Thus, there
were two variables that the appellants’ experts, Dr. Bradley
  8
     The majority opinion recites the additional time period for statistical
information as "1999-2000." The actual period was December 9, 1999 to
January 4, 2001, not quite 13 months. J.A. 1162 n.16-17. I refer to that
December 9, 1999 to January 4, 2001 time period as simply "2000" to
more accurately reflect the single year for which the appellants sought to
create a statistical data substitute.
   9
     As explained in more detail, infra, the "2000 data" consisted of 27
"change-of-status" forms for employment actions taken by Nucor from
December 1999 to January 2001 and the appellants’ resulting projection
of the percentages of African-American employees who applied for the
employment positions represented by the change-of-status forms during
this timeframe and were not promoted.
                      BROWN v. NUCOR CORP.                       33
and Dr. Liesl Fox, needed to formulate as to what was
expected to occur in 2000 and what actually happened: (1) the
number of posted job promotions available for bidding by the
existing Nucor employees during 2000, and (2) whether those
job promotions were "similarly situated" as defined by the
district court (i.e., job promotions for which at least one
African-American employee applied). The assumptions
required for both variables undermine the validity of the 2000
data.

   In order to construct the first variable, the number of pro-
motion positions available in 2000 open for employee bid, the
appellants relied on twenty-seven "change-of-status" forms
culled from the personnel files produced by Nucor. It is not
clear from the record whether the twenty-seven change-of-
status forms represent all, or only selected, jobs open for pro-
motion in 2000 because these forms are not identified. Nucor
argues that the change-of-status forms "are simply a company
record which documents any employee’s change of status,
whether the employee was promoted, demoted, received a
standard pay increase, or was transferred." Appellee’s Br. at
36.

   Indeed, the change-of-status forms found in the record for
2000 fail to bolster the appellants’ claim that those forms
reflect only promotion positions open to bid. For example,
nine change-of-status forms appear in the record dated
between December 1999 and January 2001 (including three in
January 2001). J.A. 8397-99, 8406-07, 8416, 8673-74, 8701.
Of these forms, one (J.A. 8399) simply reflects an increase in
pay for an existing employee. Two (J.A. 8397, 8406) reflect
completion of probation for an existing employee. Another
(J.A. 8407), reflects a new hire and not a promotion. The
remaining five reflect promotions of some type, though only
one (J.A. 8673) identifies a promotion acquired through a bid
process. On this record, it is difficult, if not impossible, to dis-
cern whether the 2000 data based on the nebulous change-of-
status forms proves those positions were promotion positions
34                      BROWN v. NUCOR CORP.
available for employee bidding and thus relevant to the for-
mulation of statistical evidence for the appellants’ claims.
Perhaps that is one reason the district court found not that the
2000 data represented twenty-seven positions reflecting pro-
motion openings available for bidding but that "the plaintiffs
searched through personnel files provided by Nucor and
located twenty-seven positions filled between December 1999
and January 2001." J.A. 8984 (emphasis added).

   But even if one assumes the twenty-seven change-of-status
forms represented actual promotion openings in 2000,
Nucor’s expert, Dr. Finis Welch, testified "it is not known
whether these were posted positions" (i.e. available for bid by
employees). J.A. 5911 n.1. Thus, based on the record, or lack
of it, to conclude that appellants established the first variable
necessary for their statistical analysis to verify the 2000 data
is highly dubious.

   For the second variable, whether the twenty-seven positions
represent positions "similarly situated," Drs. Bradley and Fox
assumed "that the racial composition of the bidding pool
[applicants] for those jobs was the same as the weighted aver-
age of the racial composition of the bidding pools (applicants)
for the" 2001-2003 period. Supra at 9; J.A. 8984. However,
through its discovery orders the district court had defined
"similarly situated" jobs to mean those on which an African-
American employee actually bid. Drs. Bradley and Fox could
only confirm that one of the twenty-seven "promotions" in the
2000 data involved an African-American employee actually
bidding on the job.10 J.A. 5853. Dr. Fox testified in her depo-
sition as follows:

       Counsel: Okay. Now, what determine – what did
  10
    In addition to Nucor’s assertion that the twenty-seven change-of-status
forms may not have represented a "promotion," Nucor also asserts that
even if each change-of-status form represented a promotion, there is no
way to know if the job was posted for bidding.
                      BROWN v. NUCOR CORP.                         35
                 you do to determine that these [27] job
                 selections met the Court’s definition of the
                 same or similar?

       Dr. Fox: Job title.

       Counsel: Okay. How many of these job selections
                involved – these 27 job selections
                involved an African-American actually
                bidding on the job?

       Dr. Fox: At least one.

       Counsel: Okay. Other than the one, how many
                involved?

       Dr. Fox: I don’t know.

       Counsel: You don’t know. You have no way of
                knowing that?

       Dr. Fox: No.

       Counsel: Okay. Is not the definition of similarly sit-
                uated, does that not also include a job on
                which an African-American actually bid?

       Dr. Fox: That was the Court’s order, yes.

       Counsel: Okay. So have you made any attempt in
                your analysis of these 27 to bring them
                within the Court’s definition of same or
                similar?

       Dr. Fox: Those were destroyed. It’s not possible to
                do that.11
  11
    The appellants proffered no evidence, from themselves or any other
Nucor employee (past or present) that any African-American employee
bid on any of the positions ostensibly represented by the 2000 data.
36                      BROWN v. NUCOR CORP.
J.A. 5852-54. Instead, Dr. Bradley and Dr. Fox determined
the jobs were "similarly situated" based on the similarity of
the job title alone. J.A. 5854.

   Dr. Welch criticized these assumptions because "it is not
known whether . . . any African-American employees
applied" for the twenty-seven job selections.12 J.A. 5911 n.1.
Dr. Welch also believed that "Drs. Bradley and Fox may have
missed two selections of African-Americans into a job that is
included in the posting data," and that there were "African
Americans, including a named plaintiff, who moved into a job
prior to 2001 that is a job held by employees at the time they
won a position in the posting data." J.A. 5911-12 n.2,3.

     Drs. Bradley and Fox also recognized that

       Bidding records [from 2001 to 2006] were provided
       only for "similarly situated" jobs for which at least
       one African-American bid. That means that any
       postings which were for "similarly situated" jobs but
       had no African-American bidders, and therefore all
       white bidders, were not included in our calculation.
       Thus, the African-American representation among
       bidders for "similarly situated" jobs provided by
       Nucor-Berkeley is necessarily inflated.

J.A. 583. According to Dr. Welch, this necessarily means that
by applying the 2001 to 2003 weighted average of the bid
pool applicants to the 2000 data, "they are overstating the
expected number of African-American selections." J.A. 5912.
In Dr. Welch’s view, "there is no reason to assume that the
applicant pools for each of [the twenty-seven] positions nec-
essarily included at least one African American." J.A. 5912
  12
    Accordingly, Dr. Welch limited his analysis to "all of the job postings
containing applicant information" because "[p]rior to 2001 we know nei-
ther the applicant mix regarding race nor do we know anything regarding
qualifications." J.A. 5893.
                        BROWN v. NUCOR CORP.                              37
n.4. Thus, the appellants’ support in the record for the second
variable, that the twenty-seven positions used to create the
2000 data were positions for which it could be legitimately
assumed at least one African-American applied, is as dubious
as the first variable.

   The appellants certainly were entitled to proffer valid statis-
tical evidence for 2000 upon which to expand the standard
deviation analysis. That being said, however, no precedent or
principle of law requires inherently unreliable evidence to be
given evidentiary weight. The appellants chose a method of
statistical proof, but based it on evidence a trier of fact could
determine was inherently faulty.13 Consequently, a reasonable
jurist could have determined the appellants failed to meet
their burden of proof for the Rule 23(a) factors through the
proffered statistical evidence. Accordingly, the district court
did not abuse its discretion by failing to give the appellants’
2000 data, and the resulting standard deviation analysis, evi-
dentiary weight and denying certification.14

                                    IV.

   Even if we assume that the 2000 data (and its resulting
standard deviation analysis) was entitled to some evidentiary
weight, the precedent cited by the majority opinion does not
support the conclusion that the district court abused its discre-
tion in refusing certification as to the disparate treatment and
disparate impact claims. Our decision in United States v.
  13
      The district court’s observations that the appellants’ "assumptions
may be reasonable and the statistics based thereon may be relevant" means
no more than it says. J.A. 8985. The district court, in context, was merely
acknowledging the theoretical possibility that the appellants could present
relevant evidence — a proposition disproved by the evidence they did
present.
   14
      Insomuch as neither the appellants’ direct evidence or statistical evi-
dence met the Rule 23 burden of proof, it was not an abuse of discretion
to determine the two deficient forms of evidence could not, taken together,
meet the appellants’ burden of proof.
38                     BROWN v. NUCOR CORP.
County of Fairfax, 629 F.2d 932 (4th Cir. 1980), does not
mandate that a district court must give evidentiary weight to
every datum a prospective class representative presents just to
increase the strength of their statistical proof.

   Moreover, there are significant distinctions between the
case at bar and County of Fairfax. A distinction of particular
importance is that the "missing" data in County of Fairfax
involved three out of the four years from which the statistical
analysis was to be made. There was no credible basis in that
case by which to use the one year of actual data to foster a
valid analytical sample. One year’s data was simply insuffi-
cient upon which to make a statistical analysis. Accord EEOC
v. Am. Nat’l Bank, 652 F.2d 1176, 1195 (4th Cir. 1981). In
contrast, the case at bar is the exact opposite, with three years
of actual data. There is no precedent that requires a court in
all cases to add an additional period of data, particularly data
lacking in evidentiary credibility.15 Moreover, Fairfax County,
as a municipality, was under a statutory duty to maintain
employment data in the 1970s, a duty which it failed to fulfill.
No such duty is applicable to Nucor. See County of Fairfax,
629 F.2d at 937 n.4 ("In violation of the record keeping regu-
lations of the Revenue Sharing Act and the Crime Control
Act, defendants had destroyed pre-1978 applications for
employment.").

   Another distinction is that County of Fairfax involved an
appeal from the district court’s judgment on the merits of the
case, not a denial of class certification under Rule 23. Thus,
the case at bar involves a different legal analysis and is sub-
ject to an abuse of discretion standard of review on appeal.
  15
    The majority opinion seems to imply some bad purpose on the part of
Nucor because the 2000 data on actual bid promotions was unavailable.
Appellants have never made a spoliation of evidence claim or pointed to
any legal duty on the part of Nucor to have maintained the precise records
found absent. While appellants were certainly entitled to seek to create
substitute data for 2000, nothing entitled them to a data substitute based
on insufficient evidence and invalid assumptions.
                    BROWN v. NUCOR CORP.                     39
   Further, although County of Fairfax involved claims of dis-
crimination "in recruitment, hiring, assignments, and promo-
tions," 629 F.2d at 936, the sufficiency of the applicant flow
data in that case involved only the hiring data, not promotions
data. Unlike hirings, which came from the surrounding com-
munity in County of Fairfax, Nucor only promotes from
within its existing workforce. The data universe for hiring in
County of Fairfax was thus much larger and without restrict-
ing variables that made projections on estimated data prob-
lematic. However, in the case at bar, the data universe
contained restrictive variables limiting extrapolations because
only current Nucor employees who were qualified and who in
fact bid on a promotion could comprise that group.

   County of Fairfax does not stand for the proposition that
class certification claimants are entitled to a waiver of the
rules of evidence for purposes of meeting their burden of
proof. The district court’s judgment was not based on errone-
ous legal principles and was thus not an abuse of discretion.

                              V.

   When an appellate court reviews a trial court’s determina-
tion upon an abuse of discretion standard, it must accord that
court’s factual conclusions supported by the record proper
deference. See United States v. Pittman, 209 F.3d 314, 316
(4th Cir. 2000) (The abuse of discretion "standard of review
mandates a significant measure of appellate deference to the
judgment calls of trial courts."); see also United States v.
Mason, 52 F.3d 1286, 1289 (4th Cir. 1995) ("Under the abuse
of discretion standard, this Court may not substitute its judg-
ment for that of the district court; rather, we must determine
whether the court’s exercise of discretion, considering the law
and the facts, was arbitrary or capricious.").

   This Court has recently stated that "[a]t its immovable core,
the abuse of discretion standard requires a reviewing court to
show enough deference to a primary decision-maker’s judg-
40                  BROWN v. NUCOR CORP.
ment that the court does not reverse merely because it would
have come to a different result in the first instance." Evans v.
Eaton Corp. Long Term Disability Plan, 514 F.3d 315, 322
(4th Cir. 2008). Based on the record in this case, a reasonable
jurist could plainly find the appellants’ direct and statistical
evidence failed to show commonality and typicality for the
purported class sufficient to meet the certification threshold.
As the district court’s judgment was neither based on a
"clearly erroneous factual finding" nor "erroneous legal prin-
ciples," it should be accorded the deference due under the
abuse of discretion standard of review.

   In my view, the majority opinion fails to accord the district
court proper deference in this case and, instead, reaches fac-
tual conclusions de novo that are not within the proper scope
of review by an appellate court. The majority’s opinion could
reasonably be interpreted to require class certification so long
as future plaintiffs seeking class certification can produce any
data set exceeding two standard deviations without regard to
the unreliability of that data or the process by which it was
derived. Equally troubling is the prospect that certification is
required no matter how attenuated and insufficient a plain-
tiff’s direct evidence is shown to be. Such an extension of our
case law ignores the prudent judgment and proper discretion
of a district court, which has seen and heard the prolific evi-
dence first-hand, and constrains the district court to a merely
ministerial act devoid of evidentiary grounding. That result is
incongruent with an appellate court’s adherence to the stan-
dard of review for an abuse of discretion. I would thus affirm
the district court’s judgment denying class certification on the
appellants’ disparate impact and disparate treatment claims
for the reasons set forth above, and respectfully dissent from
the majority opinion in that regard.